Grant, J.
{after stating the facts). We think the court was in error. The rates established are not sufficient to pay the expenses of the company and the interest on its bonded indebtedness. Several of the consumers voluntarily pay $1,450 per year in excess of the established rates in order to keep the works running. Should this be discontinued, an increase in the rates would be required. The complainant has failed to establish the fact that his rate is unreasonable. The court below found that the scale of prices was not too high, as under the scale it made no money.
Whether more water would be forced through an inch and a half pipe with a two-inch connection than an inch and a half connection does not appear. The quantity forced through a pipe depends, not only upon the size of the pipe, but upon the pressure to which the water is subjected.
But, aside from this, we think the defendant possessed the right to fix the rates according to the size of the connection. A consumer cannot defend against this rate upon the ground that at some distance from the main connection his pipe is reduced to a less size than that of the main connection. When complainant raised the question with defendant, he was promptly notified that he could make a 1-J-inch connection, which would cost but a trifle, in which event he would be charged only at that rate. It would be unreasonable to hold that defendant must ascertain that somewhere between the connection and the faucets his pipe is reduced from.a larger to a smaller size, and then charge a rate according to the smaller size. The connection with the main is the logical place for determining the rates at which consumers should be charged. It is no hardship for consumers to comply with this requirement, and put in a connection to correspond with the size of the pipe.
The decree is reversed, and bill dismissed, with the costs of both courts.
The other Justices concurred.